Citation Nr: 1517635	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a navicular fracture of the left wrist. 

2.  Entitlement to a disability rating in excess of 10 percent for a low back strain with intervertebral disc syndrome. 

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left arm burn residuals.

4.  Entitlement to service connection for a claimed right ankle disorder.

5.  Entitlement to service connection for claimed residuals of a right eye injury.

6.  Entitlement to service connection for a claimed gastrointestinal disorder, to include as secondary to the service-connected low back disability.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to the service-connected low back disability.

10.  Entitlement to service connection for sleep apnea syndrome, claimed as secondary to the service-connected low back disability.  

11.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

12.  Entitlement to an effective date earlier than August 3, 2008 for the grant of service connection and assignment of an initial disability rating of 10 percent for the left wrist disability.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, his sister, and his son


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active duty service from August 1983 to March 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Winston-Salem North Carolina dated in April 2009 (left wrist, left arm burn), April 2010 (right eye, gastrointestinal, right ankle), April 2011 (back), and August 2013 (psychiatric, sleep apnea, right knee, left knee).

In December 2014, the Veteran and several family members presented testimony at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The issue of TDIU entitlement, while not developed by the RO as an appeal, is a component of the increased rating claims, in particular the back disability, to which the Veteran attributes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board notes that the RO did not certify to the Board the issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, and bilateral knee disorders, having found that the Veteran did not perfect his appeal of those issues.  While the Veteran did not submit a VA Form 9 for those issues, the Board has accepted his testimony on the record of the Board hearing as a timely substantive appeal in lieu of the VA Form 9.  The Board notes that the VA Form 8 (Certification of Appeal) is used for administrative purposes and does not serve to confer jurisdiction over an issue, which is accomplished by submission of a notice of disagreement, and a VA Form 9 or equivalent following issuance of a statement of the case.  See 38 C.F.R. §§ 19.35, 20.200 (2014). 

The issues of entitlement to an earlier effective date for the grant of service connection for the left wrist disability, entitlement to service connection for an acquired psychiatric disorder, entitlement to increased ratings for the low back and left wrist disabilities, and entitlement to TDIU, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2005 rating decision, the RO denied service connection for left arm burn residuals; the evidence associated with the claims file subsequent to the January 2005 rating decision relates to the unestablished fact of a current disability of the left forearm; it is neither cumulative nor redundant of evidence of record in January 2005; and it raises a reasonable possibility of substantiating the claim.

2.  Although the Veteran was treated in service for injuries to the right ankle and right eye, as well as for episodes of gastritis, there is no current chronic disability of the right ankle or right eye or gastrointestinal system.

3.  Current sleep apnea syndrome, right knee disorder, left knee disorder, and left forearm burn residuals are not related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for left forearm burn residuals are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

2.  The basic service connection criteria are not met regarding the claimed right ankle disorder.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The basic service connection criteria are not met regarding the claimed right eye disorder.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The basic service connection criteria are not met regarding the claimed gastrointestinal disorder.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  A right knee disorder was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

6.  A left knee disorder was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

7.  Left forearm burn residuals were not incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  Sleep apnea syndrome was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

In a January 2005 rating decision, the RO denied service connection for left forearm burn residuals.  At the time of that decision, the evidence included service treatment records which showed a small superficial laceration of the left middle finger and a left wrist fracture, but which did not show treatment for a left forearm burn during the Veteran's service.  In sum, an injury or disease in service was not substantiated.  The evidence also did not substantiate a current disability or a nexus between the current disability and service.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2014)).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran applied to have the previously denied claim reopened in January 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the January 2005 decision addresses the unestablished fact of a current disability.  A July 2009 VA Physical Medicine Rehabilitation Consultation reveals a left forearm old burn area, which was reportedly "numb - chronic."  The examiner noted a thermal injury to the left forearm, with no graft required.  

As evidence has been received regarding the previously unestablished fact of a current disability of the left forearm, the Board finds that reopening of the claim is warranted.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection on a direct basis requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis and peptic ulcers, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Combat Rule

The Board acknowledges an assertion of the Veteran as recorded in a July 2013 VA Mental Health examination that he served in the Persian Gulf War in a combat role.  This raises the question of the applicability of the combat rule/presumption.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

Upon review of the record, the Board notes that the only qualifying service the Veteran has for VA disability compensation purposes is from August 1983 to March 1988.  As defined under VA law, the Persian Gulf War began on August 2, 1990, more than two years after the Veteran was discharged from active duty.  See 38 C.F.R. § 3.2.  Accordingly, the Veteran's assertion as to having served in the Persian Gulf War is inaccurate.  

While the Veteran had subsequent National Guard service, there are no subsequent periods of active duty.  The National Personnel Records Center has only confirmed the period from August 1983 to March 1988.  To the extent the Veteran has based an assertion of engagement in combat with the enemy on his period of active duty service, during which there was no period of war as defined under VA law, he has provided no evidence to substantiate this assertion.  The Board finds that a preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy for purposes of the combat rule.  


Right Ankle Disorder

The Veteran is seeking service connection for a claimed right ankle disorder.  He contends that he injured his right ankle in service.    

Service treatment records confirm that the Veteran injured his right ankle, or the area adjacent to the right ankle, on two occasions during service.  On May 9, 1984, the Veteran was seen with a complaint of right ankle pain while playing basketball.  The diagnosis was a sprain.  On May 13, 1985, the Veteran was treated after hitting his lateral malleolus against a steel bar the prior night.  He reported having trouble bearing full weight.  The examiner noted tenderness over the lateral malleolus and across the distal metatarsals.  X-rays revealed soft tissue swelling surrounding the ankle with no visible fracture.  Despite these injuries, when examined at service separation in February 1988, the Veteran's lower extremities were clinically normal.  At that time, the Veteran reported that he had no history of, or current, swollen or painful joints, arthritis, rheumatism, bursitis, bone deformity, or joint deformity.  

On January 14, 1994, almost six years after service separation, the Veteran had his National Guard enlistment examination.  Again, the Veteran's lower extremities were clinically normal and the Veteran reported no history of, or current, swollen or painful joints, arthritis, rheumatism, bursitis, bone deformity, or joint deformity.  This examination and the service separation examination offer probative evidence that, to the extent of any injury or disease in service, the Veteran's right ankle was clinically normal at service separation and for several years after service separation.  

Records from Roanoke-Chowan Hospital reveal that physical examinations were conducted in conjunction with treatment for back complaints in April 2003, in conjunction with treatment for neck complaints in December 2003, in conjunction with treatment for an insect bite in April 2007, and in conjunction with treatment for chest pain in May 2007.  On each occasion, inspection of the extremities showed normal strength and tone, no tenderness, full range of motion, and no pedal edema.  

A July 21, 2009 Physical Medicine Rehabilitation consultation reveals normal gross active range of motion for the extremities with no effusion, no gross deformity, and normal gait without a limp.  

The report of a VA examination in February 2010 reveals that the Veteran complained of symptoms including weakness, stiffness, swelling, and pain.  He reported experiencing flare ups as often as 4 times per week, each lasting for 6 hours.  At these times, the severity was described as 10 out of 10.  During the flare ups he reported that he has to stop moving and get off of the ankle.  He reported difficulty with standing and walking.  He reported that he was not receiving any treatment for the condition and had never been hospitalized nor had any surgery for the condition.  On examination, his posture was normal, he walked with a normal gait.  There were no signs of abnormal weight bearing or breakdown, and no callosities or any unusual shoe wear pattern.  The Veteran reportedly wore an ankle brace for support.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion was normal.  X-rays of the ankle were normal.  The examiner concluded that there is no pathology to render a diagnosis.  A heal spur noted on x-ray was found to be insignificant and unrelated to the ankle claim.  The examiner reasoned that, if there had been a significant injury in service, such as a fracture or sprain, with subsequent onset of arthritis, this could support a favorable opinion; however, she did not think there was enough evidence that a single ankle strain 20 years ago would be causing significant disability now.  

There is no medical opinion that conflicts with that of the February 2010 examiner with respect to a finding of a current chronic right ankle disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing a specific diagnosis of an ankle disorder requires medical knowledge.  Moreover, to the extent of any assertion as to continuity of symptoms, these are contradicted by numerous clinical evaluations over the years since service.  This is not a situation where there is an absence of treatment records.  The Veteran's ankle was evaluated on several occasions since service and was found to be normal.  The Board finds the medical evidence, in particular the finding of the February 2010 VA examiner, to be more persuasive than the Veteran's assertions that he has a current chronic right ankle disability that has existed since service.  

In sum, there is no current chronic right ankle disability.  At the Board hearing, the Veteran was advised to submit evidence of a current right ankle disability, and he responded that he does not have such evidence.  Thus, to the extent the Veteran's claim implies an assertion on his part as to a current disability, he has provided no specific evidence or assertion as to the nature or manifestations of such disability.  

The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Right Eye Disorder

The Veteran is seeking service connection for a claimed right eye disorder.  The Veteran testified that he was hit in the eye in service, and that he now has an eye condition and has to wear glasses.  

Service treatment records reveal that, on April 28, 1986, the Veteran was treated after being hit by a nail in the right eye the previous day.  His chief complaint was eye irritation.  His condition was described as non-urgent.  Vision testing at the time of the injury showed results of 20/20 in each eye.  The diagnosis was eye injury, non-acute.  There appears to have been no subsequent treatment for the injury during service.  When examined at service separation in February 1988, the Veteran's eyes were clinically normal with respect to ophthalmoscopic findings (20/20) and ocular motility.  Moreover, the Veteran apparently did not believe he had an eye problem at that time.  The report of medical history completed by the Veteran at service separation indicated that he had no history of, or current, eye trouble.

On January 14, 1994, almost six years after service separation, the Veteran had his National Guard enlistment examination.  Again, the Veteran's eyes were clinically normal with respect to ophthalmoscopic findings and ocular motility.  The report of medical history completed by the Veteran at the time of the examination still indicated that he had no history of, or current, eye trouble.  

Inspection of the Veteran's eyes at Roanoke-Chowan Hospital in April 2003, December 2003, April 2007, and May 2007 was normal.  A VA orthopedic consultation in September 2009 revealed normal inspection of the eyes.  In response to an April 19, 2013 question on a radiology screening as to whether the Veteran had ever had metal in his eye, the Veteran responded "No."  In a March 30, 2012 physician assessment, the Veteran reported no acute changes in vision.

There is no medical opinion that describes any current disability of the right eye.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, establishing a specific diagnosis of the eye requires medical knowledge.  To the extent of any assertion as to continuing symptoms since the injury, these are contradicted by numerous clinical evaluations over the years since service.  The Board accords the contemporaneous treatment records greater reliability than the Veteran's account given in support of his claim for monetary benefits.  

At the Board hearing, the Veteran was advised to submit evidence of a current right eye disability and he was given 30 days to do so.  The Veteran stated that he would submit evidence from a private optometrist named Ebiscott.  However, no such evidence has been received, nor has he submitted an authorization for VA to obtain such records.  

As the evidence does not support a finding of current disability upon which to predicate a grant of service connection, service connection for a right eye disorder is not warranted.  Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

Gastrointestinal Disorder

The Veteran is seeking service connection for a claimed gastrointestinal disorder, which he attributes to medications taken to treat his service-connected disabilities (see hearing transcript).  He also alternatively argues that he incurred the disorder in service in 1984 after drinking water and eating food in Germany.  (see February 2010 examination report).

Service treatment records reveal that the Veteran was treated on May 13, 1987 for complaint of stomach pain for 6 days.  He reported that he went on emergency sick call at the hospital and they gave him suppositories and it eased up some.  Subsequently his stomach hurt more and he developed diarrhea.  The assessment was gastroenteritis.  On August 30, 1987, the Veteran was again treated for abdominal pain, since the last evening.  The diagnosis was viral gastroenteritis.  When examined at service separation in February 1988, testing of the Veteran's abdomen and viscera were clinically normal.  Moreover, the Veteran apparently did not believe he had a gastrointestinal problem at that time.  The report of medical history showed no history of, or current, frequent indigestion or stomach trouble.

On January 14, 1994, almost six years after service separation, the Veteran had his National Guard enlistment examination.  Again, testing of the Veteran's abdomen and viscera was clinically normal.  The report of medical history showed no history of, or current, frequent indigestion or stomach trouble.

Inspection of the Veteran's abdomen at Roanoke-Chowan Hospital in April 2003, December 2003, April 2007, and May 2007 was normal with no tenderness or organomegaly, and normal bowel sounds.  There was no abdominal pain, nausea, or vomiting.  A VA orthopedic consultation in September 2009 revealed normal inspection of the abdomen.  

The first reference to a gastrointestinal disorder comes in the current claim.  The report of a VA examination in February 2010 reveals the Veteran's description of constant abdominal pain located in the low part of the stomach with nausea and vomiting as often as 1 time per day.  He reported that he was not receiving any treatment for his condition.  He reported that he had never been hospitalized nor had any surgery for this condition.  He also reported symptoms of diarrhea and constipation.  After normal examination of the abdomen and rectum, the examiner concluded that there is no pathology to render a diagnosis.  The examiner noted that the Veteran was seen in service for an episode of infectious gastritis (as opposed to reflux or some other chronic condition), and that is unlikely to cause 20 years of symptoms.  

There is no medical opinion that conflicts with the February 2010 examiner with respect to a finding of a current gastrointestinal disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, establishing a diagnosis of a gastrointestinal disorder requires medical knowledge.  To the extent of any assertion as to continuing symptoms since service, these are contradicted by numerous clinical evaluations over the years since service.  The Board accords the contemporaneous treatment records greater reliability than the Veteran's account given in support of his claim for monetary benefits.  The Board finds the medical evidence, in particular the finding of the February 2010 VA examiner, to be more persuasive than the Veteran's assertions that he has a current chronic gastrointestinal disability.  

In sum, there is no current chronic gastrointestinal disability.  At the Board hearing, the Veteran was advised to submit evidence of a current disability and he was given 30 days to do so.  However, no such evidence has been received.  As the evidence does not support a finding of current disability upon which to predicate a grant of service connection, the Board concludes that service connection for a gastrointestinal disorder is not warranted.  Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

Knee Disorders

The Veteran is seeking service connection for a bilateral knee disorder, which he attributes to his service-connected back disability.  He testified that his back gave out and caused an accident with his left knee.  He also testified that his back gave out and resulted in a medial-collateral ligament tear in the right knee. 

Service treatment records reveal no treatment or complaint of knee trouble.  When examined for service separation in February 1988, the Veteran's lower extremities were clinically normal.  He reported no history of, or current, swollen or painful joints, arthritis, rheumatism, or bursitis, bone, joint or other deformity, trick or locked knee.  

On January 14, 1994, almost six years after service separation, the Veteran had his National Guard enlistment examination.  Again, testing of the Veteran's lower extremities was clinically normal.  The report of medical history showed no history of, or current, swollen or painful joints, arthritis, rheumatism, or bursitis, bone, joint or other deformity, trick or locked knee.  

Inspection of the Veteran's extremities at Roanoke-Chowan Hospital in April 2003, December 2003, April 2007, and May 2007 revealed normal strength and tone, no tenderness and full range of motion.  A July 21, 2009 Physical Medicine Rehabilitation consultation reveals that extremities showed normal gross active range of motion with no effusion, and no gross deformity.

Treatment records from Northeastern Orthopedics reveal that the Veteran injured his right knee at work on January 31, 2013.  A report dated February 14, 2013 from the Roanoke-Chowan Emergency Department reveals the details of the Veteran's initial account of the injury.  According to the Veteran, he was carrying a ladder in the field and, when stepping over a small rut, he twisted his right knee.  This happened about two weeks prior to the visit.  According to the Veteran, he had been trying to nurse his knee back himself.  He noted that he has chronic low back pain and known degenerative disc disease.  His back always hurts and he was not worried about this.

In an April 15, 2013 note, the Veteran provided a different account of having injured his right knee.  According to the examiner, "He forgot to mention that he originally fell and twisted his right knee related to his back giving out on him."  In this account, he was carrying a ladder and his back gave out and caused him to twist his right knee.  

In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the initial account provided by the Veteran upon first seeking treatment for the knee injury is considered to have greater reliability, as the Veteran was then seeking only medical treatment, and it seems likely that he would report events carefully and accurately.  The second account was provided less than two months before the Veteran filed his service connection claim.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of the right knee injury.  Rather, it is the credibility of the Veteran's April 15, 2013 account which the Board finds is lacking.  Simply put, the February 14, 2013 account is more convincing than the later modified statement made in apparent contemplation of a claim for monetary benefits.  

The Board also finds that the discrepancies in the February 14, 2013 and April 15, 2013 accounts are material and significant.  The Veteran described a fundamentally different mechanism of injury in the later account.  In the initial account, the injury was caused by stepping over a rut; his back played no role whatsoever.  In the later account, the rut was not mentioned, and the Veteran attributed the injury entirely to his back giving out.  

The Board notes that there is no medical opinion that purports to relate a right knee injury to the Veteran's service or to a service-connected disability.  While the Veteran has asserted there is such a relationship, his assertion is founded on a history which the Board has found lacking in credibility.  Accordingly, the Board concludes that service connection for a right knee is not warranted.  

Regarding the left knee, a July 25, 2013 treatment report from Roanoke-Chowan Medical Center reveals that the Veteran's left knee was injured on May 17, 2013 when a ladder slid from under him striking him in the knee.  X-rays showed no evidence of fracture, subluxation, or dislocation.  The diagnosis was a contusion of the left knee.  A May 17, 2013 entry notes that the Veteran was climbing a ladder at work when the ladder fell to the right and landed on top of a truck.  A June 28, 2013 entry reveals that, on May 17, 2013, the Veteran was doing his regular work activities; he had difficulty taking a ladder down.  He struggled with it, he went back and forth, and he subsequent fell to the ground.  A November 14, 2013 entry reveals that the Veteran reported an accident at work in May.  He stated that a ladder fell across a car while fully extended and that, in his effort to prevent it falling, he twisted and moved along with the ladder.

Thus, in all of the accounts presented to treatment providers subsequent to the left knee injury, the Veteran's back disability is not implicated.  Rather, it was the Veteran's attempt to stop a ladder falling which resulted in the contusion to his left knee, which was apparently struck by the ladder.  While the Veteran now claims that his back gave out and caused the injury, the Board gives greater credibility to his accounts to treatment providers following the accident than to his account to VA adjudicators in pursuit of disability compensation.  There is no medical opinion that purports to relate the May 2013 left knee injury to the Veteran's service-connected back disability.  The Veteran's opinion is based on a factual premise which the Board has found to be lacking in credibility.  

Moreover, subsequent to the injury, which is described as a contusion, there is no finding of a current chronic left knee disability.  At the Board hearing, the Veteran was advised to submit evidence of a current chronic left knee disability and he was given 30 days to do so.  However, no such evidence has been received.  

As the evidence deemed credible in this case does not establish that the left knee injury is related to service or to a service-connected disability, and as the competent evidence does not establish a current chronic left knee disability, the Board concludes that service connection for a left knee disorder is not warranted.  

In reaching these conclusions regarding the right and left knee disorders, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Forearm Burn Residuals

The Board has reopened the claim of entitlement to service connection for left forearm burn residuals based on the receipt of new and material evidence substantiating a current disability.  As discussed above, a July 2009 VA Physical Medicine Rehabilitation Consultation reveals what is described as an old burn area or thermal injury on the left forearm.  A July 21, 2009 VA Physical Medical Rehabilitation Consultation reveals that the affected area was without appreciable grafting or significant scaring.  

The Veteran testified that he burned his left forearm in service.  Service treatment records reveal no complaint of, or treatment for, a burn to the left forearm.  When examined for service separation in February 1988, the Veteran's skin and upper extremities were clinically normal.  Pertinent to his current complaint of neurologic residuals, the Veteran reported no history of, or current, neuritis.  

On January 14, 1994, almost six years after service separation, the Veteran had his National Guard enlistment examination.  Again, examination of the Veteran's skin and upper extremities was clinically normal.  The report of medical history showed no history of, or current, neuritis.  

Thus, the Veteran's testimony that he burned his left forearm in service and that he now has burn residuals, is in conflict with examinations conducted at service separation and several years later in January 1994, both of which show that there were no residuals, that the Veteran's skin was clinically normal, and that his upper extremities were clinically normal.  

While the Veteran is competent to describe a burn to his left forearm, and while the evidence appears to substantiate that he sustained a burn to the left forearm at some point, regarding the date of the injury, the Board attaches greater probative weight to the normal clinical findings at service separation and after service than to the Veteran's current assertions made in support of a claim for monetary benefits.  

As the Board finds that there was no injury or disease in service, the Board concludes that service connection for left forearm burn residuals is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Sleep Apnea

The Veteran is seeking service connection for sleep apnea syndrome.  He contends that he has a diagnosis of sleep apnea and that a doctor related it to his back disability.

Service treatment records reveal no treatment for or diagnosis of sleep apnea or any sleep disorder during service.  The Veteran would appear to agree with a post-service date of onset.  He reported an onset of 2012 to a July 2013 VA mental health examiner.  A March 15, 2012 sleep study at Roanoke-Chowan Hospital is of record and reflects the diagnosis of sleep apnea.  

There is no medical opinion of record that purports to relate the diagnosis of sleep apnea to service or to any service-connected disability.  While the Veteran testified that a doctor told him his sleep apnea was related to his back disability, he was provided 30 days to provide this information, and he did not do so.  

The Board acknowledges an October 19, 2013 notation from Roanoke-Chowan Hospital that the Veteran could not sleep because of back pain.  However, this is not an attribution of sleep apnea syndrome to back pain, it is a simple notation that the Veteran's back pain was preventing sleep on that occasion.  Pain and its effects are contemplated under the General Rating Formula for Diseases and Injuries of the Spine, which establishes ratings for back disabilities "with or without symptoms such as pain."  The diagnosis of sleep apnea syndrome is a distinct disorder.  Accordingly, this notation does not suggest an etiological relationship between the back disability and the Veteran's sleep apnea. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, establishing the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As a preponderance of the evidence is against a relationship between the Veteran's sleep apnea and his service or a service-connected disability, the Board concludes that service connection for sleep apnea is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2009, September 2009, October 2009, December 2009, March 2012, June 2012, August 2012 and April 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, private treatment reports identified by the Veteran, and records from the Social Security Administration (SSA).  

The RO has also obtained a thorough medical examination regarding the right ankle and gastrointestinal claims, as well as medical opinions addressing the existence of a current disability.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the left forearm residuals, right knee, left knee, sleep apnea, and right eye claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board has concluded that there was no injury or disease of the left forearm in service that may be related to current burn residuals, that the Veteran's account of having injured his right and left knees as a result of his back disability is factually inaccurate, and that there is no current disability of the right eye.  Moreover, the only evidence that the Veteran's claimed sleep apnea is related to a service-connected disability is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims by the RO, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.





CONTINUED ON NEXT PAGE-ORDER

ORDER

Reopening of service connection for left arm burn residuals is granted.

Service connection for a left arm burn is denied

Service connection for a right ankle disorder is denied.

Service connection for right eye injury residuals is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for sleep apnea syndrome is denied.  


REMAND

Issuance of Statement of the Case

In the June 2009 notice of disagreement, the Veteran disagreed not only with the disability rating assigned for the left wrist disability, but with the effective date for the grant of service connection.  The statement of the case did not include the effective date issue. 

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).


Left Wrist and Back

The Board also finds that additional evidentiary development is necessary to reach a decision on the claims for increased ratings for the low back and left wrist disabilities.  

The Veteran has never been afforded a VA examination to evaluate his left wrist.  The rating was assigned based solely on VA outpatient treatment records.  The wrist is currently assigned the maximum rating for limitation of wrist motion; however, a higher rating is potentially available if it were shown that the condition approximates ankylosis of the wrist or loss of use of the hand.  

In addition, the Veteran has indicated that there may be an associated neurological issue.  He testified that he has developed a problem with the grip in his left hand, and he has been taking steroid shots.  The Veteran's son testified that he has witnessed the Veteran drop a glass of water he was holding in the left hand.  

An August 2008 outpatient record also reports complaints of difficulty gripping with the left hand.  An August 2010 Orthopedics East assessment notes that the Veteran has gradually been worsening with grip, and that his symptoms are consistent with de Quervain's syndrome (a type of tenosynovitis (see Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007)).  

As the service-connected disability is in the nature of fracture residuals, and is not specifically limited to limitation of joint motion, it is necessary to determine whether all residuals, including neurological residuals, are currently being compensated.  

In addition, the Veteran and his son testified that the Veteran's service-connected back disability has worsened since the most recent March 2011 VA examination.  The Veteran testified that he has been given lifting restrictions and is taking Percocet for pain.  The Veteran's son testified that his father's back has gotten worse over the past 2 years, and that he has to assist his father with getting dressed.  He testified that sometimes his father will fall when he tries to get up.

As the evidence is currently insufficient to determine the manifestations and severity of the left wrist disability and back disability, the Board finds that an examination is necessary to decide these claims.  

Psychiatric Disorder 

The Veteran is seeking service connection for an acquired psychiatric disorder, which he attributes to his service-connected back disability.  RO's denial was based on a VA mental health examination conducted in July 2013.  The examiner found no symptoms present consistent with depression, mania, lethality, psychosis, or panic.  The only diagnosis found to be clinically supported at that time was alcohol dependence.  

However, VA outpatient treatment records include a VA Mental Health Consultation dated August 26, 2013, after the VA examination, and signed by a VA physician, which provides a diagnosis of depression NOS (not otherwise specified).  The Veteran reported a history of depression for about 10 years, though significantly worse since injuring his back at work.  As noted above, service connection is in effect for a back disability notwithstanding the description of a recent work injury.  This record provides a diagnosis of an acquired psychiatric disorder and suggests a relationship between the disorder and a service-connected disability.  The Board finds that an attempt should be made to obtain an opinion from the VA physician who conducted the consultation as to whether there is a relationship between depression NOS and a service-connected disability.  

The separate issue of entitlement to TDIU is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 

Accordingly, these claims are REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issue of entitlement to an effective date earlier than August 3, 2008 for the grant of service connection for the left wrist disability, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

2.  Obtain and associate with the claims file updated VA treatment records pertinent to the issues being remanded.  

3.  Schedule an appropriate VA examination to determine the manifestations and severity of the Veteran's left wrist fracture residuals.  The relevant documents in the claims file should be made available to the VA examiner.  

The examiner is asked to identify all current residual impairment resulting from the non-displaced navicular fracture of the left wrist.  The examiner should specifically comment on whether there is any neurological impairment associated with the disability, whether there is any degree of ankylosis, and whether the Veteran has lost the use of his left hand due to the service-connected disability.  

4.  Schedule an appropriate VA examination to determine the current manifestations and severity of the Veteran's low back disability.  Findings addressing the rating criteria should be reported, including whether the Veteran has incapacitating episodes of intervertebral disc syndrome, and if so, the frequency and duration of those episodes.  The examiner should also describe any associated neurological abnormalities and assess them in terms of severity (i.e., mild, moderate, moderately-severe, severe).  

5.  Obtain an opinion from the VA physician who conducted the August 26, 2013 Mental Health Consultation.  The physician is asked to provide an opinion as to whether the diagnosed depression NOS is at least as likely as not (i.e., to at least a 50-50 degree of probability) causally or etiologically related to any service-connected disability.  If no causal relationship is found, the examiner should opine as to whether depression NOS is at least as likely as not permanently worsened beyond natural progress by any service-connected disability.  

If the VA physician is not available to provide the opinion, obtain an opinion by another appropriate medical professional based on file review.  If the individual designated to provide the opinion (whether the original physician or otherwise) determines that additional examination of the Veteran if necessary, such examination should be scheduled.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

6.  Readjudicate the remanded increased rating and TDIU claims, as well as the claim of entitlement to service connection for a psychiatric disorder.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


